ACCEPTED
                                                                                  03-14-00068-CV
                                                                                         3607676
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                            12/29/2014 4:36:38 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                       APPEAL NO. 03-14-00068-CV

                                                               FILED IN
                                                        3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
     COURT OF APPEALS FOR THE THIRD             DISTRICT12/29/2014
                                                          OF TEXAS 4:36:38 PM
                                                            JEFFREY D. KYLE
                              AUSTIN, TEXAS                      Clerk




                  LARRY MARK POLSKY, APPELLANT
                                     VS.
                   THE STATE OF TEXAS, APPELLEE
__________________________________________________________________
              APPEAL FROM CAUSE NO. D-1-GV-13-000067
    IN THE 126TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
__________________________________________________________________

       NOTICE OF ADDITIONAL AUTHORITY IN SUPPORT OF

 APPELLANT’S POSITION THAT JAVIER MENDEZ WAS THE DULY

     DESIGNATED “BUILDING INSPECTOR” FOR BEACHFRONT

  CONSTRUCTION OF THE CAMERON COUNTY COMMISSIONER’S

                                  COURT

 _________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

     COMES NOW, Appellant, Larry Mark Polsky, Esq., and files this Notice of

Additional Authority in Support of Appellant’s Position that Javier Mendez was

the Duly Designated “Building Inspector” for Beachfront Construction of the

                                      1
Cameron County Commissioner’s Court.

        Please govern yourselves accordingly.

                                        /s/ Larry Mark Polsky, Esq.
                                        LARRY MARK POLSKY, ESQ.
                                        State Bar No. 16105500
                                        Law Office of Larry Mark Polsky
                                        5508 Padre Blvd.
                                        South Padre Island, Texas 78597
                                        (956) 761-1529 Telephone
                                        (956) 761-1599 Facsimile

                       CERTIFICATE OF CONFERENCE

        I certify that I attempted to conference Shelly Doggett, Esq. on December

29, 2014 at 12:15 p.m. and 12:18 p.m. and I received a reply stating that Ms.

Doggett would be out of the office until January 5, 2015.

                                        /s/ Larry Mark Polsky, Esq.
                                        LARRY MARK POLSKY, ESQ.

                          CERTIFICATE OF SERVICE

        I certify that the original of this document was served on the Third Court of

Appeals in Austin, Texas for filing by e-filing and copy by e-service to Shelly

Doggett, Esq., P. O. Box 12548, MC-066, Austin, Texas 78711-2548 in

accordance with the Texas Rules of Civil Procedure on the 29th day of December

2014.

                                        /s/ Larry Mark Polsky, Esq.
                                        LARRY MARK POLSKY, ESQ.

                                          2